Name: Commission Regulation (EEC) No 3370/90 of 23 November 1990 derogating from the time limit for payment of the special premium for beef producers to be granted for 1989 in Italy
 Type: Regulation
 Subject Matter: Europe;  accounting;  agricultural structures and production;  animal product;  economic policy
 Date Published: nan

 No L 326/38 Official Journal of the European Communities 24. 11 . 90 COMMISSION REGULATION (EEC) No 3370/90 of 23 November 1990 derogating from the time limit for payment of the special premium for beef producers to be granted for 1989 in Italy THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, ' Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 4a (3) thereof, Having regard to Council Regulation (EEC) No 468/87 of 10 February 1987 laying down general rules applying to the special premium for beef producers (3), as amended by Regulation (EEC) No 572/89 (4), and in particular Article 5 thereof, Whereas Article 6 ( 1 ) of Commission Regulation (EEC) No 714/89 of 20 March 1989 laying down detailed rules applying to the special premium for beef producers ^ provides for a time limit of nine months for the payment of the premium to producers ; Whereas Italy, as a result of the introduction of a national law intended to prevent irregularities and fraud, is not able to meet this time limit for payment for applications submitted in respect of 1989 ; whereas it should be allowed to extend this time limit until 28 February 1991 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 6 ( 1 ) of Regulation (EEC), No 714/89, Italy is hereby authorized, as regards applications submitted in respect of 1989, to pay the amounts of the special premium for beef producers referred to in Article 4 of Regulation (EEC) No 805/68 by 28 February 1991 at the latest. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 23 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24. 0 OJ No L 61 , 4. 3 . 1989, p. 43 . (3) OJ No L 48 , 17 . 2. 1987, p. 4. (4) OJ No L 63, 7. 3 . 1989, p. 1 . 0 OJ No L 78 , 21 . 3 . 1989, p. 38 .